Citation Nr: 0916759	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to July 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss.  This case was 
previously remanded in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2008 Board remand the AMC was instructed to 
schedule the Veteran for a VA audiology examination to obtain 
an etiology opinion regarding any current hearing loss.  The 
opinion of April 2008 was inadequate for VA purposes, as the 
examiner noted no rationale in the opinion.  A medical 
opinion that contains only data and conclusions is accorded 
no weight.  Furthermore, a review of the claims file cannot 
compensate for lack of the reasoned analysis required in a 
medical opinion, which is where most of the probative value 
of a medical opinion comes from.  "It is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

A March 2005 opinion from a private physician attempts to 
associate the Veteran's current bilateral hearing loss to 
service.  The examination report notes decibel levels on a 
graph, however, it is unclear whether the speech recognition 
results comply with 38 C.F.R. § 4.85(a).  The results were 
not certified by an audiologist.  





Audiometric examination prior to induction in September 1965 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
0
LEFT
15
10
10
5
0

Another examination was conducted on November 5, 1965and the 
following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

15
LEFT
10
15
15

20

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

During service in November 1967, the following pure tone 
thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20

40
LEFT
10
20
10

30



At service separation, the following pure tone thresholds, in 
decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

25
LEFT
0
0
0

0

The first post service record of hearing loss was not until 
August 1987 (although the veteran indicated that he had 
hearing loss since 1978).  As noted above, Dr. Willis's March 
2005 letter indicated a possible connection between acoustic 
trauma in service and current hearing loss.  The veteran's 
military occupational specialty was field artillery crewman 
and he served in the Republic of Vietnam.  On remand, the 
veteran should be afforded a hearing examination to determine 
the etiology of any current hearing loss.     

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder and a copy of 
this Remand to the April 2008 VA examiner 
(or if unavailable, to another examiner) 
to discuss the service audiometric 
findings, review the claims folder and to 
clarify whether there is a 50 percent 
probability or greater that any current 
hearing loss is related to active service.  
A rationale for any opinion offered is 
required.  The entire claims file must be 
considered; however, attention is invited 
to the Veteran's tabbed service treatment 
records, including his pre-induction and 
separation examinations and the private 
audiology opinion.

2.  Thereafter, readjudicate the issue of 
bilateral hearing loss.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




